Potter, Justice.
This is a suit in mandamus to require the issuance to relator of licenses for the carrying on of the games of faro *288and roulette. It involves the same question this day decided in the case of State ex rel. Hynds v. Cahill, County Clerk, et al. Several other questions are stated in the order sending the cause to this court which need not be decided. One question only is discussed in the brief of counsel for relator so far as the constitutionality of the act known as Chapter 65 of the laws of 1901 is concerned, viz: Was the fact of the signing of the bill by the Speaker of the House entered upon the House Journal in compliance with the provisions of Section 28 of Article 3 of the constitution? No contention is made in the brief of any other irregularity in the passage'of the act in question. Some other questions are discussed, such as whether mandamus will lie, and whether the law as it originally stood authorizing the licensing of gambling games was void as against morality and public policy. A decision of those questions is evidently not required if the act of 1901 be held constitutional and valid.
The whole matter has been considered at length in the case of State ex rel. Hynds v. Cahill, County Clerk, and it will be unnecessary, therefore, to here state the reasons for our conclusion.' We hold that the entry in the House Journal is a substantial compliance with the constitution in the respect complained of, and that it does appear therefrom that the Speaker of the House signed the bill in question in the manner and at the time required by the section of the constitution aforesaid; and that Chapter 65 of the laws of 1901 is a valid and constitutionally enacted law of this State. For all the purposes of the case, this is the only question that need be decided; and is a sufficient answer to the reserved questions, so far as they are involved in the determination of the matter before the District Court.
CoRN, C. J., and Knight, J., concur.